Exhibit 10.18


RESTRICTED STOCK UNIT AGREEMENT
(For use with [Sign-On]/[Make-Whole] Awards)




Brighthouse Financial, Inc. (the “Company”) confirms that, on [grant date] (the
“Grant Date”), it granted you, [name], [number] Restricted Stock Units.


Your Restricted Stock Units are subject to the terms and conditions of the
Brighthouse Financial, Inc. 2017 Stock and Incentive Compensation Plan (the
“2017 Plan”) and this Restricted Stock Unit Agreement (this “Agreement”), which
includes the Award Agreement Supplement (the “Supplement”). Please note that the
Supplement includes terms for forfeiture of your Restricted Stock Units under
certain circumstances.


These are the “Standard Terms” referenced in the Supplement and will apply to
your Restricted Stock Units except in so far as Supplement Sections S-1 (“Change
of Status”), S-2 (“Change of Control”), or S-14 (“Restrictive Covenants”) apply.
If Shares are paid to you, you will receive evidence of ownership of those
Shares.


[The Period of Restriction for your Restricted Stock Units will begin on the
Grant Date and end on [●].]


Restricted Stock Units will be due and payable, net of any necessary tax
withholding, in the form of Shares after the conclusion of the Period of
Restriction, at the time specified in Supplement Section S-7 (“Timing of
Payment”).


IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this Agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.





